Citation Nr: 1340285	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from May 1977 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial noncompensable rating, effective June 1, 2007.  

During the pendency of the appeal, a June 2013 Decision Review Officer (DRO) decision increased the Veteran's rating for PTSD to 50 percent, effective June 1, 2007.  Inasmuch as a rating higher than 50 percent is available, and as a claimant is presumed to be maximum available benefit for a given disability, the claim for a higher rating, as reflected on the title page, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

On his July 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In August 2013, he indicated that he desired a video-conference hearing instead of an in-person hearing.  Thereafter, in a September 2013 letter, the Veteran was informed that his requested hearing was scheduled for October 2013.  However, in an October 2013 communication, the Veteran, via his representative, withdrew his request for a Board hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

At the Veteran's October 2009 VA examination it was noted that, since 2008, he received outpatient treatment for his PTSD from a private provider and the Tuscaloosa, Alabama, VA Medical Center (VAMC).  However, there are no private treatment records associated with the Veteran's claims file.  In addition, there are no VA treatment records associated with his claims file dated after May 2007.  In this regard, while it appears that the agency of original jurisdiction (AOJ) attempted to obtain additional records from the Tuscaloosa facility in April 2010, only a medications list was received.  Additionally, the June 2013 supplemental statement of the case noted that records dated from August 2010 to May 2013 from the Tuscaloosa VAMC were reviewed, but such did not contain treatment for PTSD.  The Board notes that such records are not associated with the claims file and, thus, the Board is unable to independently review them.

Therefore, while on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who treated him for PTSD from June 2007 to the present.  After receiving any necessary authorization from him, the AOJ should obtain all identified treatment records, to specifically include any VA treatment records from the Central Alabama VA Healthcare System and the Tuscaloosa VAMC dated from June 2007 to the present not already contained in the claims file, for consideration in the Veteran's appeal.

The Board further observes that the Veteran was last examined for VA purposes in October 2009, which is over four years ago.  Therefore, after obtaining any outstanding treatment records, the Veteran should be afforded a contemporaneous VA examination so as to determine the nature and severity of his PTSD.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his PTSD since June 2007.  After securing any necessary authorization from him, obtain all identified treatment records, to include any VA treatment records from the Central Alabama VA Healthcare System and the Tuscaloosa VAMC dated from June 2007 to the present not already contained in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning, to include whether such renders him unemployable.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.  

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

